Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0 has been entered. 
Response to Arguments
Applicant’s arguments, see pp. 7-9, filed 1, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shapira et al. (US PG-PUB 2016/0350973) and Anderson (US PG-PUB 2015/0130836).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, and 15-16 are rejected under 35 USC § 103 as being unpatentable over Urey et al. (U.S. PG-PUB 2019/0086787, 'UREY') in view of Koh et al. (U.S. PG-PUB 2011/0149043, 'KOH'), Shapira et al. (U.S. PG-PUB 2016/0350973, 'SHAPIRA'), and Anderson (U.S. PG-PUB 2015/0130836, 'ANDERSON').
Regarding claim 1, UREY discloses a system for providing an augmented reality interactive environment, the system comprising: 

    PNG
    media_image1.png
    483
    520
    media_image1.png
    Greyscale

a reflective screen disposed on walls of an enclosed structure (UREY; ¶ 0021; “FIG. 5 demonstrates the application of a passive semi-transparent screen in the form of a vertically diffused retroreflective screen in glass window settings … A set of projector units are configured … to use the same passive screen to display independent contents with different viewing areas.” ¶ 0056; “… a passive screen (11) in the form of a vertically diffused screen is … usable in a shop window … with a set of projector units (20). … the projector units (20) are disposed relative to the passive screen (11) so as to use the same passive screen (11) to display independent contents for different viewers with different viewing areas. Each projector unit (20) creates a vertical viewing zone (viewing slits) when the viewer's eyes are aligned with viewing slits of any projector unit (20). When viewers approach a shop's window passing by, they will see the specific display content on the same shared and transparent passive screen (11).”); and
Although the embodiment of FIG. 5 of UREY discloses ‘client devices’ (see FIGS. 1-2, element 12), UREY does not explicitly disclose a first plurality of client devices comprising processing devices that render on at least a portion of the reflective screen, images associated with a first augmented or mixed reality interactive environment that are shared among the first plurality of client devices, the first augmented or mixed reality interactive environment including a plurality of first virtual objects and a virtual world setting including a rendering of a background, a global event including a narrative that is shared among the first plurality of client devices, and at least one local event including a narrative specific to a given one of the first plurality of client devices, wherein one or more of the first plurality of client devices are configured to UREY explicitly disclose an output device configured to project the shared images including the plurality of first virtual objects that are visibly reflected from the reflective screen to appear on given portions of the reflective screen in relative positions and locations that are perceived by users within the enclosed structure based on corresponding user perspectives of the shared images, the plurality of first virtual objects individualized for respective ones of the first and second of the first plurality of client devices such that the plurality of first virtual objects concurrently appears different to each user of the first and second of the first of the plurality of client devices.

    PNG
    media_image2.png
    362
    683
    media_image2.png
    Greyscale

KOH discloses:
a first plurality of client devices comprising processing devices that render on at least a portion of the reflective screen (KOH; ¶ 0065; “… the marker 20 may be implemented using a reflective film … the light emission/reception unit 180 of the 3D image display device 10 may output light onto the marker 20, and receive light reflected from the marker 20.”), images associated with a first augmented or mixed reality interactive environment that are shared among the first plurality of client devices, the first augmented or mixed reality interactive environment including a plurality of first virtual objects (KOH; ¶ 0023-25; “FIG. 1 [shows] an image system including 3D image display devices …, FIGS. 2A-2C [show] 3D images displayed on respective 3D image display devices of the … users of FIG. 1 … Referring to FIGS. 1-3, an image system 50 … may include 3D image display devices 10 [‘first plurality of client devices’] respectively worn by … users A, B and C, a marker 20, and a contents server 30. The 3D image display devices 10 respectively worn by the … users A, B, and C receive objects in virtual space [like] 3D content OB in virtual space, [and] convert them into 3D images DS, and display them to the plurality of users A, B, and C.” ¶ 0057; “The action processing unit 150 may send user Action, input by user A, to the image control unit 140, and the image control unit 140 may update the 3D image DS based on user Action BH and output the updated 3D image DS.”; [The Examiner asserts that the updating of a 3D image based on user action of KOH is analogous to the interactivity between users and virtual objects as disclosed by the instant specification.]) KOH; FIGS. 2A, 2B, and 2C; ¶ 0026; “… the … users A, B, and C may wear the 3D image display devices 10 and then gaze at a reference point [like] marker 20. The 3D image display devices 10 display respective 3D images DS to the … users A, B, and C from the respective viewpoints of the … users A, B, and C, that is, from different viewpoints at the locations of the … users A, B, and C [‘individualized experience’].”), and

    PNG
    media_image3.png
    255
    269
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    312
    705
    media_image4.png
    Greyscale

an output device configured to project the shared images including the plurality of first virtual objects that are visibly reflected from the reflective screen to appear on given portions of the reflective screen in relative positions and locations that are perceived by users within the enclosed structure based on corresponding user perspectives of the shared images (KOH; FIGS. 2A, 2B, and 2C; ¶ 0027-29; “… the 3D image display device 10 [‘output device’] worn by user A/B/C may display the 3D content OB, sent by the contents server 30, to user A/B/C based on the location of user A/B/C relative to the marker 20 in the form of a 3D image DS …” ¶ 0030; “… the 3D images DS [‘shared images’] are displayed from different viewpoints [‘corresponding user perspectives’] based on the locations [‘relative positions/locations’] of the plurality of users A/B/C …”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system for providing an augmented reality interactive environment of UREY with the various limitations of KOH. The motivation for this modification could have 
UREY-KOH do not explicitly disclose:
a virtual world setting including a rendering of a background, a global event including a narrative that is shared among the first plurality of client devices, and at least one local event including a narrative specific to a given one of the first plurality of client devices, which SHAPIRA discloses (SHAPIRA; ¶ 0144; “… each participant in a shared immersive virtual environment [‘virtual world setting including a rendering of a background’] may see a slightly different version of the shared real-world space. … [a] virtual atom [is] in a shared immersive virtual environment. Every student may have a physical ball … (i.e., a physical proxy) that is mapped and rendered as the virtual atom in the particular student's field of view within the shared immersive virtual environment. … the professor may make some particular point, and then allow each student to individually virtually explore properties of the atom by manipulating the physical proxy [‘one local event including a narrative specific to a given one of the … client devices’]. Students may then ask questions of particular observations and the virtual view of that student's virtual atom may be transferred to the views of the other students and the professor so that everyone can see [‘global event including a narrative that is shared among the … client devices’] what the student is asking about.”), nor do UREY-KOH explicitly disclose the following limitations, which SHAPIRA discloses:

    PNG
    media_image5.png
    528
    466
    media_image5.png
    Greyscale

wherein a first and a second of the first plurality of client devices (SHAPIRA; ¶ 0071-72; “… the shared immersive virtual environment V is managed and rendered via a … network, or cloud-based computing environment and has several … nodes [in] the shared immersive virtual environment V, [which] include …: Node ai--These nodes represent the individual users (ai) that are participating in the shared immersive virtual environment via HMD's or other VR display devices [‘plurality of client devices’]. These nodes are tracked and modeled. These nodes also render the shared virtual world, and transfer feedback from the user interactions with the virtual world back into the computing environment.”) each include:
an output device configured to project the shared images including the plurality of first virtual objects (SHAPIRA; ¶ 0025; “FIG. 1 illustrates three users … each immersed in a shared immersive virtual environment via head-worn VR display devices [‘output devices’] (105, 115, and 125). Each of these users … are positioned around a real-world table 130, which may appear to those users as any desired virtual element (e.g., a virtual log, a virtual window to outer space, etc.). Several real-world objects (140, 150, 160, and 170) are placed on the real-world table 130. However … each of the real-world objects (140, 150, 160, and 170) [are] rendered into the shared immersive virtual environment as any desired virtual element.”)
an input device configured to receive user interactions (SHAPIRA; FIG. 7; ¶ 0182; “The simplified computing device 700 may … include … conventional computer input devices 740 (e.g., touchscreens, touch-sensitive surfaces, pointing devices, keyboards, audio input devices, voice or speech-based input and control devices, video input devices, haptic input devices …”) corresponding to actions with respect to the plurality of first virtual objects and the virtual world setting in the first augmented or mixed reality interactive environment (SHAPIRA; ¶ 0026; “FIG. 1 shows users 100 and 110 concurrently interacting with real-world element 150, which appears to them as some virtual element. Similarly, FIG. 1 shows users 100 and 120 concurrently interacting with real-world element 140, which again appears to them as some virtual element. Each of these virtual elements may be interactive. … any movement, rotation, etc., of any real-world object (e.g., 150, 140) will result in corresponding real-time movements, rotations, etc., of the virtual elements mapped and rendered to those real-world objects.”)
the plurality of first virtual objects individualized for respective ones of the first and second of the first plurality of client devices such that a first one of the plurality of first virtual objects concurrently appears different to each user of the first and second of the first of the plurality of client devices during a global event and a second one of the plurality of first virtual objects appears to a given one of the first and second of the first plurality of client devices during a local event (SHAPIRA; ¶ 0114; “When users are in different physical positions or orientations within the shared real-world space, different users may see different highlighted paths and different warning indicators or other indicia of safety, even when they are participating in the same shared immersive VR. … if a real cat is crossing in front of a particular user [‘during a local event’], a rendering of that cat [‘virtual object individualized’], or some other indicia of safety, may be rendered so that the user doesn't accidently kick, step on, or trip over that cat. However, other users that are not near enough to make potential inadvertent contact with the cat may be viewing the same immersive virtual environment, but without any indicia of safety relating to that cat [‘virtual objects concurrently appears different to each user’]. … some users may be aware of the cat [The Examiner asserts that the presence of the cat is a ‘global event’, regardless of whether is it perceived or noticed by a particular participant in the immersive virtual environment.] since it is somehow rendered into their personal view of the shared immersive virtual environment, while other users may not be aware of the cat since it is not rendered into their personal view of the shared immersive virtual environment [‘virtual object individualized’].”), and
an input device configured to receive user interactions (SHAPIRA; FIG. 7; ¶ 0182) corresponding to actions with respect to the plurality of first virtual objects and the virtual world setting in the first augmented or mixed reality interactive environment (SHAPIRA; FIG. 1; ¶ 0026; ¶ 0128; “… a real-world inert plastic rectangular shape can be rendered into the shared immersive virtual environment as a virtual display device or tablet computer that displays dynamic content [‘plurality of first virtual objects’] within the shared immersive virtual environment. Even though the users are actually passing and interacting with a real-world inert piece of plastic, the users can virtually interact with the content displayed on the virtual display device or tablet computer within the shared immersive virtual environment [‘virtual world setting’] via gesture-based controls, detection of touch events via real-world hand tracking [‘actions’] … etc.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system for providing an augmented reality interactive environment of UREY-KOH with the virtual world setting including a rendering of a background, a global event including a narrative that is shared among the first plurality of client devices, and at least one local event including a narrative specific to a given one of the first plurality of client devices, the disclosure that a first and a second of the first plurality of client devices each include and output device and an input device, the plurality of first virtual objects individualized for respective ones of the first and second of the first plurality a first one of the plurality of first virtual objects concurrently appears different to each user of the first and second of the first of the plurality of client devices during a global event and a second one of the plurality of first virtual objects appears to a given one of the first and second of the first plurality of client devices during a local event, and the input device configured to receive user interactions corresponding to actions with respect to the plurality of first virtual objects and the virtual world setting in the first augmented or mixed reality interactive environment of SHAPIRA. The motivation for this modification could have been to provide a shared, concurrent augmented reality experience amongst multiple users that still allows for individualized, differentiated experiences within the shared environment.
While UREY-KOH-SHAPIRA disclose a server communicatively coupled to the first plurality of client devices via a network (UREY; ¶ 0065-66), UREY-KOH-SHAPIRA do not explicitly disclose a server transmitting runtime data corresponding to the virtual world setting for rendering by the first plurality of client devices, monitoring the user interactions  and updating the runtime data to change the plurality of first virtual objects and the virtual world setting based on the user interactions and feedback from an accumulation of user interactions from prior sessions with the first augmented or mixed reality interactive environment, wherein the first and second of the first plurality of client devices are further configured to project the modified plurality of first virtual objects.
ANDERSON discloses the server transmitting runtime data (ANDERSON; ¶ 0020; “The content source 106 … provides access across the network 110 to the content 108. … the content source 106 may stream video content, audio content, animation content, and game content [‘runtime data’] … to the content consumption device 102. … The content source 106 may be … any type of server computing device, … the content source 106 may be embodied as a single server computing device or a collection of servers and associated devices.”) corresponding to the virtual world setting for rendering (ANDERSON; ¶ 0025; “The augmented reality rendering module 216 … renders … virtual objects 210 in the environment of the mobile computing device 104. … the [AR] rendering module 216 may capture video of the device environment using the camera 154 and then render virtual objects 210 as [2-D or 3-D] animated overlays on the captured video content.”) by the first plurality of client devices (ANDERSON; FIG. 2; ¶ 0022; “… the content consumption device 102, the mobile computing device 104, and the content source 106 may be configured to transmit and receive data with each other and/or other remote devices over the network 110.”), monitoring the user interactions and updating the runtime data to change the plurality of first virtual objects and the virtual world setting based on the user interactions (ANDERSON; FIG. 2; ¶ 0029; “The augmented reality controller 222 is configured to manage the virtual objects 230 and interactions 236. The augmented reality controller 222 may command the content state module 228 to add or remove virtual characters 232 and/or virtual objects 234 [‘updating the runtime data to change the plurality of first virtual objects’], or to initiate interactions 236. The augmented reality controller 222 is also configured to transfer virtual objects 230 to and from the mobile computing device 104. The augmented reality controller 222 may transfer the virtual objects 230 based on attributes such as position, or in response to user interface commands such as motion gestures [‘based on the user interactions’].” ¶ 0030; “The content determination module 238 is configured to adapt the content 108 based on the current content state as maintained by the content state module 228. The content 108 may include a number of alternate scenes or actions for different combinations of virtual characters 232, virtual objects 234, and/or interactions 236. The content determination module 238 may adapt the content 108 by applying … behavior rules 240, which define how the content 108 adapts to aspects of the content state. … the behavior rules 240 may define alternate scenes or storylines [‘change the … virtual world setting based on the user interactions’] from the content 108 based on the virtual characters 232 present in the content state.”) and feedback from an accumulation of user interactions from prior sessions with the first augmented or mixed reality interactive environment (ANDERSON; FIG. 2; ¶ 0028; “The content state module 228 may … store user and/or character interactions 236 [‘monitoring the user interactions’] with the content 108 over time, allowing the content 108 to adapt to prior behavior of the user and/or virtual characters 232 [‘accumulation of user interactions from prior sessions’]. The interactions 236 may record prior behaviors and activities of the virtual characters 232 and/or virtual objects 234, as well as prior user commands.”), wherein the first and second of the first plurality of client devices are further configured to project the modified plurality of first virtual objects (ANDERSON; FIG. 2; ¶ 0031; “The content rendering module 242 is configured to render the content 108 adapted by the content determination module 238 for presentation to the user. … the rendered content 108 may include video content, audio content, textual content, animation content, game content … The rendered content 108 may include the virtual characters 232, virtual objects 234, and/or interactions 236 managed by the content state module 228. The content 108 may be streamed from the content source 106, or … stored locally on the content consumption device 102.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system for providing an augmented reality interactive environment of UREY-KOH-SHAPIRA with the various limitations of ANDERSON. The motivation for this modification could have been to adapt the virtual reality content according to the history of user interactions in order to maintain a consistent continuity of a user experience across various sequential sessions.
Regarding claim 4, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 1 wherein the first plurality of client devices render the first augmented or mixed reality interactive environment by merging physical real-world image elements with digital elements (UREY; ¶ 0059; “… the digital content can be still images or video, which is either overlaid on top of the object or projected on a nearby surface. The digital content can be customized for different people based on language, preferences, age, etc.”).
Regarding claim 5, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 1 wherein the input device comprises a controller device that controls rendering of elements within the first augmented or mixed reality interactive environment (UREY; ¶ 0066; “… hand and fingers of the users act as an input device for the processing unit in cooperation with the projection unit (20) so that the projected content can be interactively changed in response to the inputs in the form of hand and finger gestures and touch points by the user. Alternatively, a transparent touch screen layer can be added on top of the passive screen (11) in which case the passive screen is combined with an active layer such as a conventional resistive or capacitive layer. The application provides that the input by the user is directly sensed by a control unit in connection with the touch screen layer on top of the passive screen (11) and remotely communicated to the projection unit (20) or the head-mountable device (12) to enhance interaction between the projected content and the user feedback. This is especially advantageous in enhancing accuracy of the user input compared to the configuration where user input is detected only by said image capturing device (14).”).
Regarding claim 10, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 1 wherein the given one of the first plurality of client devices further comprises at least one sensor device selected from a group consisting of: cameras (UREY; FIG. 1; ¶ 0044; “An image capturing device (14) is provided in the form of a single high-resolution camera optically communicating with a passive screen (11) in the manner that the image capturing device (14) defines physical boundaries of said passive screen (11) embedded on the surface of a certain object so as to allow reconstruction of the specified object by way of projecting a plurality of images thereon.”), microphones, radio-frequency identification devices, location detection systems (SHAPIRA; ¶ 0069; “… the user-worn VR display device includes multiple sensors or sensor arrays. The STIVE Generator may also operate using sensor data received from any desired combination of external or user-worn sensor devices. Examples of sensors that may be integral to the VR display device, worn by the user, and/or positioned throughout the real-world space include, but are not limited to, GPS [‘location detection system’], proximity sensors (e.g., ultrasonic, capacitive, photoelectric, inductive, magnetic, RFID, etc.), motion sensors (e.g., visible light, infrared light, ultrasound, microwave, radar, accelerometers, inertial sensors, etc.), image sensors, touch sensors, microphones, etc.”), SHAPIRA; ¶ 0185; “the … [Natural User Interface] NUI scenarios may be … augmented by combining the use of artificial constraints or additional signals with any combination of NUI inputs. Such artificial constraints or additional signals may be imposed or generated by input devices 740 such as mice, keyboards, and remote controls, or by a variety of remote or user worn devices such as accelerometers, electromyography (EMG) sensors for receiving myoelectric signals representative of electrical signals generated by user's muscles, heart-rate monitors, galvanic skin conduction sensors for measuring user perspiration, wearable or remote biosensors for measuring or otherwise sensing user brain activity or electric fields, wearable or remote biosensors for measuring user body temperature changes or differentials”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 1 of UREY-KOH-SHAPIRA-ANDERSON with the microphones, radio-frequency identification devices, location detection systems, and physiological sensors of SHAPIRA. The motivation for this modification could have been to provide interface technologies that allow users user to interact with the augmented reality environment in a "natural" manner, free from artificial constraints imposed by input devices such as mice, keyboards, remote controls, and the like.
Regarding claim 15, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 1; that the server (ANDERSON; FIG. 1; ¶ 0020) further generates user records including user participation data associated with the first augmented or mixed reality interactive environment, which ANDERSON discloses ANDERSON; FIG. 2; ¶ 0028; “The content state module 228 may … store user and/or character interactions 236 [‘generates user records’] with the content 108 over time, allowing the content 108 to adapt to prior behavior of the user and/or virtual characters 232 [‘accumulation of user interactions from prior sessions’]. The interactions 236 may record prior behaviors and activities of the virtual characters 232 and/or virtual objects 234, as well as prior user commands [‘user participation data’].”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 1 of UREY-KOH-SHAPIRA-ANDERSON with the disclosure that the server further generates user records including user participation data associated with the first augmented or mixed reality interactive environment of ANDERSON. The motivation for this modification could have been to adapt the virtual reality content according to the history of user interactions in order to maintain a consistent continuity of a user experience across various sequential AR sessions.
Regarding claim 16, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 1 further comprising a second plurality of client devices (UREY; ¶ 0015; FIG. 1) comprising processing devices that render a second augmented or mixed reality interactive environment that is shared among the second plurality of client devices, the second augmented or mixed reality interactive environment including one or more second virtual objects and virtual world setting, wherein one or more of the second plurality of client devices are configured to generate an individualized experience in the second augmented or mixed reality interactive environment within the enclosed structure concurrently with the rendering of the first augmented or mixed reality interactive environment

    PNG
    media_image1.png
    483
    520
    media_image1.png
    Greyscale

(UREY; ¶ 0021; “FIG. 5 [shows] the application of a passive semi-transparent screen in the form of a vertically diffused retroreflective screen in glass window settings … A set of projector units are configured … to use the same passive screen to display independent contents with different viewing areas.” ¶ 0056; “… a passive screen (11) in the form of a vertically diffused screen is … usable in a shop window … with a set of projector units (20). … [which] are disposed relative to the passive screen (11) so as to use the same passive screen (11) to display independent contents for different viewers with different viewing areas. Each projector unit (20) creates a vertical viewing zone (viewing slits) when the viewer's eyes are aligned with viewing slits of any projector unit (20). When viewers approach a shop's window …, they will see the specific display content on the same shared and transparent passive screen (11).”).
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over UREY in view of KOH, SHAPIRA, and ANDERSON as applied to claim 1 above, and further in view of Snyder et al. (U.S. PG-PUB 2017/0225084, 'SNYDER') and Urey et al. (U.S. PG-PUB 2019/0098286, 'UREY-286').
Regarding claim 2, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 1; however, UREY-KOH-SHAPIRA-ANDERSON  do not explicitly disclose that the system of claim 1 further comprises a theatrical structure including SNYDER discloses (SNYDER; FIG. 4; ¶ 0048; “The enclosure 120 includes … projectors 405 (e.g., projectors 405A-B) for projecting a video component of an immersive media presentation on the interior surface of the enclosure 120. … the dome structure of the enclosure 120 may allow for the entire internal surface of the enclosure 120 to be a projection screen. The combination of the immersive dome-shaped screen and the multiple projectors 405 may allow for seamless coverage of the entire screen. Although the … enclosure 120 is … a dome (e.g., a hemisphere, some portion of sphere), it is appreciated that the enclosure 120 [is] more bubble like to further enhance the visual immersion. The … projectors 405 [are] … placed to provide seamless coverage of the screen.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 1 of UREY-KOH-SHAPIRA-ANDERSON with the theatrical structure including a screen on surrounding walls of the theatrical structure to provide a 360 degree reflective environment of SNYDER. The motivation for this modification could have been to use augmented reality projection techniques to convey a sense of spatial realism and interactivity to a domed projection structure, such as those found frequently in a planetarium, which usually represent celestial 

    PNG
    media_image6.png
    480
    629
    media_image6.png
    Greyscale
                     
    PNG
    media_image7.png
    664
    650
    media_image7.png
    Greyscale
                 
    PNG
    media_image8.png
    357
    553
    media_image8.png
    Greyscale

UREY-KOH-SHAPIRA-ANDERSON-SNYDER do not explicitly disclose the reflective screen in a 360 degree reflective environment; however, UREY-286 discloses that a reflective screen may be concave/convex (UREY-286; ¶ 0032; “FIGS. 13a and 13b demonstrate schematic views of a display layer (retroreflective …) with a blocking layer (Polarizer) and an imaging layer (optical element layer), the latter in the form of a refractive/reflective layer with convex (a) or concave (b) lens/mirror configuration …”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 1 of UREY-KOH-SHAPIRA-ANDERSON-SNYDER with the disclosure of the reflective screen in a 360 degree reflective environment of UREY-286. The motivation for this modification could have been to combine the embodiment of FIG. 9 of UREY, which shows a retroreflective layer applied to a curved windshield of an automobile, with the concave/convex retroreflective layers of UREY-286 to fashion the reflective screen in a 360° reflective environment (dome).
UREY-KOH-SHAPIRA-ANDERSON-SNYDER-UREY-286 disclose that the output devices of the first and second of the first plurality of client devices concurrently project backgrounds within the structure individualized for each of the for respective ones of the first and second of the first plurality of client devices such that the backgrounds appear different to each user of the first and second of the first of the plurality of client devices (UREY; FIG. 7; ¶ 0058-59; “… transparent glasses in museum display cases may have semi-transparent retroreflective layers (23) so that visitors wearing a head-mountable device (12) [‘client device’] … can view projected virtual content and related information on the glass surface of the display cases. The passive screen (11) will function as a transparent glass for others but as a projection screen for a visitor wearing the head-mountable device (12). … the digital content can be still images or video [The Examiner asserts that at least the ‘still images’ are analogous to ‘backgrounds’. The ‘concurrent projection’ is taught as explained earlier in this Office action.], which is either overlaid on top of the object or projected on a nearby surface. The digital content can be customized for different people based on language preferences, age, etc.”).
Regarding claim 20, UREY-KOH-SHAPIRA-ANDERSON-SNYDER-UREY-286 disclose the system of claim 2 wherein the theatrical structure comprises an at least partially curved dome shape and wherein the reflective screen covers the walls and ceiling of the curved dome (SNYDER; FIG. 4; ¶ 0048).
Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over UREY in view of KOH, SHAPIRA, and ANDERSON as applied to claims 1 and/or 5 above, respectively, and further in view of Mack et al. (U.S. PG-PUB 2019/0279428, 'MACK').

    PNG
    media_image9.png
    402
    630
    media_image9.png
    Greyscale

Regarding claim 3, UREY-KOH-SHAPIRA-ANDERSON discloses the system of claim 1; however, UREY-KOH-SHAPIRA-ANDERSON do not explicitly disclose that the first plurality of client devices render the first augmented or mixed reality interactive environment by augmenting physical real-world image elements with three-dimensional virtual-world image imagery, which MACK discloses (MACK; ¶ 0084; “FIG. 11 is [an] illustration of the system showing before and after views of the user's hand controller. Section A shows the unmodified view of user 200 and hand controller 220. Hand controller 220 also has a self-contained tracking sensor 214 with upward facing lens 216 mounted rigidly to it. If hand controller 220 is painted green, and 3D engine 500 is provided with a replacement visual model 222, when viewed by other users 200 through HMD 210 or with the spectator VR system 320 the other users will see the image shown in section B where visual model 222 is seen instead of hand controller 220.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 1 of UREY-KOH-SHAPIRA-ANDERSON with the disclosure that the first plurality of client devices render the first augmented or mixed reality interactive environment by augmenting physical real-world image elements with 3-D virtual-world image imagery of MACK. The motivation for this modification could have been to provide an augmented reality experience that projects a virtual 3-D image in order to heighten the realism of the immersive theatrical experience.
Regarding claim 6, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 5; however, UREY-KOH-SHAPIRA-ANDERSON do not explicitly disclose that the input device detects a position of a user of each of the first and second of the first plurality of client devices, which MACK discloses (MACK; FIG. 11; ¶ 0084) and wherein the output device of each of the first and second of the first plurality of client devices projects the plurality of first virtual objects to appear from a perspective of the user of each of the first and second of the first plurality of client devices (MACK; FIG. 5; ¶ 0073; “3D engine 500 uses the … tracking data 215 … to generate a rendered virtual view 510 from a perspective matched to the current position of HMD 210.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 5 of UREY-KOH-SHAPIRA-ANDERSON with the disclosure that the input device detects a position of a user of each of the first and second of the first plurality of client devices and wherein the output device of each of the first and second of the first plurality of client devices projects the plurality of first virtual objects to appear from a perspective of the user of each of the first and second of the first plurality of client devices of MACK. The motivation for this modification could have been to provide an augmented reality experience that projects a virtual three-dimensional image at the correct location in space in order to heighten the effects/realism of the immersive theatrical experience.

    PNG
    media_image10.png
    429
    504
    media_image10.png
    Greyscale

Regarding claim 7, UREY-KOH-SHAPIRA-ANDERSON-MACK disclose the system of claim 6 wherein the server further modifies the plurality of first virtual objects and the virtual world setting (ANDERSON; FIG. 2; ¶ 0029-30) to react to the position and a viewing direction (MACK; FIG. 5; ¶ 0073; “… real time engines … handle the rendering of a single player, but can communicate over a standard computer network to a large number of other computers running the same engine simultaneously. … the communication between different computers is reduced to sending the current player actions over the network … 3D engine 500 uses the incoming tracking data 215 from self-contained trackers 214 to generate a rendered virtual view 510 from a perspective matched to the current position of HMD 210.”).
Regarding claim 8, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 1; however, UREY-KOH-SHAPIRA-ANDERSON do not explicitly disclose that the given one of the first plurality of client devices further comprises at least one sensor device configured to detect position markers to establish planar surfaces, which MACK discloses (MACK; FIG. 2; ¶ 0064; “Tracking camera 216 [has] a wide field of view 217 … Tracking camera 216 can then view overhead tracking targets 111 [‘detect position markers’]. Tracking targets 111 can use a variety of technologies, including active emitters, reflective, and any technology that [is] viewed by a tracking sensor.” ¶ 0066; “To calculate the current position of the tracking sensor 214 in the world, a map of the existing fiducial marker 3D positions 111 is known. … to generate a map of the position of the optical markers 111, a nonlinear least squared optimization is performed using a series of views of identified optical markers 111 …” ¶ 0067; “Once the overall target map is known and tracking camera 216 can see and recognize at least four optical markers 111, the current position and orientation (or pose) of tracking sensor 214 can be solved.” ¶ 0068; “Once the sensor pose [is] solved, the resulting overhead target map [is] referenced to the physical stage coordinate system floor 110. This [is] achieved by placing tracking sensor 214 on the floor 110 while keeping the targets 111 in sight of tracking camera 216. Since the pose of tracking camera 216 is known and the position of tracking camera 216 with respect to the floor 110 is known (as the tracking sensor 214 is resting on the floor 110), the relationship of the targets 111 with respect to the ground plane 110 [is] rapidly solved [‘establish planar surfaces’] with a single 6DOF transformation”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 1 of UREY-KOH-SHAPIRA-ANDERSON with the disclosure that the given one of the first plurality of client devices further comprises at least one sensor device configured to detect position markers to establish planar surfaces of MACK. The motivation for this modification could have been to track the positions of the viewers within the theatre in order to provide each user an appropriate perspective of the augmented reality content based on location within the environment.
Regarding claim 9, UREY-KOH-SHAPIRA-ANDERSON-MACK disclose the system of claim 8 wherein the given one of the first plurality of client devices interpolates a user's position relative to the MACK; ¶ 0064-69; “Once the ... target map is known and tracking camera 216 [‘sensor device’] … recognizes … four optical markers 111 [‘position markers’], … current position and orientation … of tracking sensor 214 [are] solved [‘interpolated’].”).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over UREY in view of KOH, SHAPIRA, and ANDERSON as applied to claim 10 above, and further in view of Bjontegard (U.S. PG-PUB 2014/0171039, 'BJONTEGARD').
Regarding claim 11, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 10; however, UREY-KOH-SHAPIRA-ANDERSON do not explicitly disclose that the first plurality of client devices render feature enhancements to the first augmented or mixed reality interactive environment (BJONTEGARD; ¶ 0102; “… a "360° retail experience" [‘first augmented or mixed reality interactive environment’] can be created, managed and operated using the present platform. … the entry point to the experience is the retailer's advertisements such as a printed "circular" advertisement inserted in newspapers or traditional ads in newspapers and magazines. Using the retailer's mobile app …, AR and or IR is used to register the user's interaction with the ad or specific sections of the ad. AR experiences demonstrating the product for sale, or content that tells a story about the product can be displayed and superimposed on the ad [‘render feature enhancements’]. Additional information and or coupons can also be displayed. As the user approaches the retailer who has used the MCRM to create a geo-fence around its physical retail locations, offers and coupons that are relevant to the user will be presented as the user enters the geo-fenced area and is ready by the time the user enters the retail establishment.”) in response to receiving micro-transactions (BJONTEGARD; ¶ 0101; “As the user who is in the stadium and has had the application downloaded approaches a concession stand, the ad hoc proximity peer-to-peer system will create a connection with the concessions stand's mobile device/and or connected point of sale (POS) system. The menu from the concessions stand will be displayed on the user's mobile device. The user can select the menu items and the order will be transmitted to the concessions stand's mobile device [‘receiving micro-transactions’] and/or connected POS system. Once the order has been placed, a … near field communication (NFC) payment solution … can be used to complete the transaction.” ¶ 0103; “If a story [‘narrative’] is displayed as content in AR, the beginning of the story preferably will be superimposed on the ad. To learn what happens next, the user has to go into the retailer's physical retail location and locate another AR trigger. Once this has been located, the next chapter of the story will be revealed, and a coupon or other reward will be presented. Once the user has purchased the item, taken it home and opened it, and another chapter will be revealed and the story concludes. The story line content was created … and uploaded to the cloud based content database for playback on the relevant user's mobile devices.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 10 of UREY-KOH-SHAPIRA-ANDERSON with the disclosure that the first plurality of client devices render feature enhancements to the first augmented or mixed reality interactive environment in response to receiving micro-transactions of BJONTEGARD. The motivation for this modification could have been to provide a contextually intelligent communication system that acquires and processes data on the current context of a user who is using a connected mobile communication device such as a smart phone or tablet by using various sensors, image recognition or augmented reality residing in the connected device; and to provide additional data to define the user's current environment. This system can then provide updated data including any of a variety of contextually relevant information such as feedback, experiences, recommendations, offers, coupons, advice, tactile feedback, content such as visual and audio representations, augmented reality, and other audio/visual displays to the device of the user that is predictably useful and relevant to the user's current context and future context as the user enters a new context. Further, augmenting the reality of a physical store may cause a user to spend additional time dwelling on the merchandise, which may lead to increased product engagement and enhanced sales.
Regarding claim 12, UREY-KOH-SHAPIRA-ANDERSON-BJONTEGARD disclose the system of claim 11 wherein the feature enhancements include a modification to the plurality of first virtual objects and the virtual world setting (ANDERSON; FIG. 2; ¶ 0029-30).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 11 of UREY-KOH-SHAPIRA-ANDERSON-BJONTEGARD with the disclosure that the feature enhancements include a modification to the plurality of first virtual objects and the virtual world setting of ANDERSON
Regarding claim 13, UREY-KOH-SHAPIRA-ANDERSON-BJONTEGARD disclose the system of claim 12 wherein the server further modifies the plurality of first virtual objects and the virtual world setting based on the user participation data (ANDERSON; FIG. 2; ¶ 0028-30).
Regarding claim 14, UREY-KOH-SHAPIRA-ANDERSON-BJONTEGARD disclose the system of claim 11 wherein that the feature enhancements include a modification to the virtual world setting within the first augmented or mixed reality interactive environment (BJONTEGARD; ¶ 0102-103).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 11 of UREY-KOH-SHAPIRA-ANDERSON-BJONTEGARD with the disclosure that the feature enhancements include a modification to the virtual world setting within the first augmented or mixed reality interactive environment of BJONTEGARD. The motivation for this modification could have been to provide a contextually intelligent communication system that acquires and processes data on the current context of a user who is using a connected mobile communication device such as a smart phone or tablet by using various sensors, image recognition or augmented reality residing in the connected device; and to provide additional data to define the user's current environment. This system can then provide updated data including any of a variety of contextually relevant information such as feedback, experiences, recommendations, advice, audiovisual representations, augmented reality, and other audio/visual displays to the device of the user that is predictably useful and relevant to the user's current context and future context as the user enters a new context. Augmenting the reality of user experience instills a rich sense of belonging to a virtual reality.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over UREY in view of KOH, SHAPIRA, and ANDERSON as applied to claim 16 above, and further in view of Borke et al. (U.S. PG-PUB 2016/0267699, 'BORKE').
Regarding claim 17, UREY-KOH-SHAPIRA-ANDERSON disclose the system of claim 16 wherein the server is coupled to the second plurality of client devices via the network (UREY; ¶ 0065; “… a head-mountable device (25) [‘client device’] … establishes a remote network … to connect to a remote server for reaching a database of images … for use in the reconstruction work of the specific object.”); however, UREY-KOH-SHAPIRA-ANDERSON do not explicitly disclose that the output devices project BORKE discloses (BORKE; FIGS. 12-14; ¶ 0085; “FIG. 14 illustrates [a] procedure for interactive holographic avatar control … The … procedure 1400 … continues to step 1410, where an avatar is displayed as a holographic projection, and controlled in step 1415 by a user. In step 1420, a viewer may interact with the controlled avatar. … in step 1425, a third participant may also interact with the controlled avatar, such that from the perspective of the viewer, the third participant and the controlled avatar appear to be interacting.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 16 of UREY-KOH-SHAPIRA-ANDERSON with the disclosure that the output devices project holographic images from a perspective of the user of each of the first and second of the first plurality of client devices of BORKE. The motivation for this modification could have been to heighten the realism of the immersive augmented-reality theatrical experience.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over UREY in view of KOH, SHAPIRA, ANDERSON, and BORKE as applied to claim 17 above, and further in view of Hastings et al. (U.S. PG-PUB 2017/0285758, 'HASTINGS').
Regarding claim 18, UREY-KOH-SHAPIRA-ANDERSON-BORKE disclose the system of claim 17; however, UREY-KOH-SHAPIRA-ANDERSON-BORKE do not explicitly disclose that the server facilitates interactions between users in the first augmented or mixed reality interactive environment with users in the second augmented26PATENTAtty. Docket No. 1011-098 or mixed reality interactive environment by establishing a connection between the first plurality of client devices and the second plurality of client devices, which HASTINGS discloses (HASTINGS; ¶ 0086; “Step 804 causes the content to be shared to the second VR environment responsive to said recognizing. The content … is communicated from a device that hosts the first VR environment to a device that hosts the second VR environment … additionally, the content is communicated between network-based storage locations associated with the different respective VR environments, and/or from a network-based storage location to a device that hosts the second VR environment.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 1 of UREY-KOH-SHAPIRA-ANDERSON-BORKE with the second plurality of client devices comprising processing devices that render a second augmented or mixed reality interactive environment that is shared among the second plurality of client devices, the second augmented or mixed reality interactive environment including one or more second HASTINGS. The motivation for this modification could have been to create an augmented reality experience that can be shared amongst several users that may reside distantly from each other.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over UREY in view of KOH, SHAPIRA, ANDERSON, BORKE, and HASTINGS as applied to claim 18 above, and further in view of  Lindsay (U.S. PG-PUB 2012/0142415, 'LINDSAY').
Regarding claim 19, UREY-KOH-SHAPIRA-ANDERSON-BORKE-HASTINGS disclose the system of claim 18; however, UREY-KOH-SHAPIRA-ANDERSON-BORKE-HASTINGS do not explicitly disclose that the interactions include cooperative, player versus player, which LINDSAY discloses (LINDSAY; ¶ 0047; “… the real persons/players 106 may act in cooperation or competition with each other, depending on the circumstances or rules of the VR game or sport.”), and interactive environment versus interactive environment play (LINDSAY; ¶ 0103; “… the VR enemy/person/character 178 is animated by a real person (not shown) who is not physically within the real space 108. In this case, orientation/location/motion data for the real person is received by the computers 134. The computers 134 generate the VR enemy/person/character 178 from the orientation/location/motion data and place the VR enemy/person/character 178 within the combined real/VR environment 100 of the real person/player 106. The VR enemy/person/character 178 may, thus, be based on another real person/player 106 (optionally within a separate, but similar, other combined real/VR environment 100), who is an opponent of the first real person/player 106 within the game or sport.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the system of claim 18 of UREY-KOH-SHAPIRA-ANDERSON-BORKE-HASTINGS with the disclosure that the interactions include cooperative, player versus player of LINDSAY. The motivation for this modification could have been to develop simulations that use head 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619